t c memo united_states tax_court john p and carolyn l raney petitioners v commissioner of internal revenue respondent docket no filed date john p and carolyn l raney pro sese margaret a martin for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax unless otherwise indicated all section references are to the internal_revenue_code as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issue to be decided is whether petitioners are entitled to exclude pursuant to sec_104 amounts received in settlement of a class action suit findings_of_fact some of the facts have been stipulated for trial pursuant to rule the parties' stipulations of fact are incorporated herein by reference and are found as facts in the instant case at the time they filed their petition in the instant case petitioners resided in el dorado hills california on date a class action lawsuit kraszewski v state farm gen ins co was filed against state farm general insurance co state farm mutual automobile insurance co state farm life_insurance co and state farm fire and casualty co state farm in the u s district_court for the northern district of california the class representatives alleged that state farm had engaged in statewide discrimination in california in the recruiting hiring and training of women for sales agent trainee positions in violation of title vii of the civil rights act of in the notice_of_deficiency respondent determined that for taxable_year petitioners were liable for self-employment_tax in the amount of dollar_figure and were entitled to a self- employment_tax deduction in the amount of dollar_figure subsequently the parties conceded that petitioners were not liable for the self-employment_tax and that petitioners were not entitled to the self-employment_tax deduction on date the district_court for the northern district of california certified a class in kraszewski to maintain the action see kraszewski v state farm gen ins co fair empl prac cas bna n d cal u s c sec 2000e et seq title vii the representatives sought backpay as well as injunctive and declaratory relief the district_court bifurcated the litigation into a liability and a remedy phase on date the court ruled in the liability phase that state farm was liable under title vii for classwide discrimination on the basis of gender see kraszewski v state farm gen ins co fair empl prac cas bna n d cal the court found that women who attempted to become trainee agents were lied to misinformed and discouraged in their efforts to attain the entry level sales position id pincite the court then ruled that the class action suit properly included all female applicants and deterred applicants who at any time since date have been are or will be denied recruitment selection and or hire as trainee agents by defendant companies within the state of california id pincite on date the court held that individual hearings were appropriate to determine the relief for class members the court decided that class members were entitled to show that they were actual victims of discrimination as to any of the vacancies at state farm which occurred during the period of liability and were filled by men on or around date petitioner carolyn l raney petitioner applied to become a state farm trainee agent but was not hired on date petitioner executed a final claim form in the class action suit challenging the date appointment of donald b buchanan petitioner subsequently became a claimant in the class action suit against state farm in november of petitioner and state farm entered into a settlement agreement and general release settlement agreement which provided in relevant part for and in consideration of the sum of dollar_figure less all required payroll deductions applicable to the period of trainee agency if any carolyn l raney does hereby completely release and forever discharge state farm from any claim or liability of any and every kind based on any federal state or local law statute or regulation hereinafter claim which arose prior to the execution of this settlement agreement and general release and which were raised or could have been raised in the above-captioned case as well as any and all claims arising out of or relating to any alleged discriminatory improper or unlawful act or omission of state farm in connection with any term or condition_of_employment or independent_contractor status or the process of securing or attempting to secure employee or independent_contractor status including without limitation recruitment selection hiring job assignment job transfer training promotion or termination which she may have filed or caused to be filed prior to the execution of this settlement agreement and general release before petitioner filed the final claim form on or around date a consent decree regarding monetary relief instatement relief and notice consent decree was filed in the class action suit in which the parties to the class action suit inter alia reached an agreement as to the remedy phase of the litigation section a of exhibit to the consent decree provides at par iv e c that negotiated settlements are not governed by the calculation rules for any of the types of damages available under this consent decree petitioner alleges that she had never seen the consent decree until she received a copy from respondent petitioner hereby agrees and promises that by entering into this settlement agreement and general release she is waiving any and all rights she may have under the terms of the consent decree regarding monetary relief instatement relief and notice in this action consent decree respecting instatement or rights to any other future class relief it is understood and agreed that this compromise settlement includes the compromise settlement of any and all legal evidentiary discovery and production issues regarding claim no petitioner further agrees and understands that petitioner will not bring any motions either individually or as part of the class relative to such claim no issues on date pursuant to the terms of the settlement state farm issued petitioner and her attorneys a check in the amount of dollar_figure state farm payment on their joint federal_income_tax return petitioners reported the state farm payment as gross_receipts in the amount of dollar_figure on their schedule c petitioners however also reported dollar_figure as a schedule c expense claiming that the amount was derived from a personal injury claim and therefore was excludable from gross_income pursuant to sec_104 respondent determined that the entire state farm payment should have been included in petitioners' gross_income opinion except as otherwise provided gross_income includes income from all sources sec_61 348_us_426 although sec_61 is to be broadly construed statutory exclusions from income must be narrowly construed commissioner v schleier u s ___ 115_sct_2159 pursuant to sec_104 gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness the regulations provide that the term 'damages received whether by suit or agreement ' means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs accordingly to exclude damages from gross_income pursuant to sec_104 the taxpayer must establish that the underlying cause of action is based upon tort or tort type rights and the damages were received on account of personal injuries or sickness commissioner v schleier u s at ___ s ct pincite turning to the first requirement of commissioner v schleier supra we examine whether petitioner's claim was based upon tort or tort type rights citing 504_us_229 respondent argues that petitioner's claim which arose under title vii was not based upon tort or tort type rights petitioners however argue that petitioner's claim was based upon tort or tort type rights because as petitioner was never an employee or trainee of state farm the state farm payment could therefore only represent tort or tort type damages alternatively petitioners argue that petitioner's claim was based upon tort or tort type rights because there is no evidence in the settlement agreement that state farm intended to award backpay or any other pay additionally petitioners argue that as section a of exhibit to the consent decree recognizes damages other than title vii damages petitioner's claim was based upon tort or tort type rights where amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such amounts are excludable from gross_income pursuant to sec_104 united_states v burke supra pincite the critical question is in lieu of what were damages awarded or paid 105_tc_396 87_tc_236 affd 835_f2d_67 3d cir determination of the nature of the claim is a factual inquiry 102_tc_116 affd in part revd in part and remanded 70_f3d_34 5th cir petitioners' first argument is that the state farm payment could only represent tort or tort type damages because petitioner was never an employee or trainee of state farm we disagree the district_court found state farm liable with respect to all female applicants and deterred applicants who at any time since date have been are or will be denied recruitment selection and or hire as trainee agents by defendant companies within the state of california significantly the court did not limit relief to employees of state farm the court found state farm liable under title vii to women who were denied recruitment selection and or hire as trainee agents petitioners' alternative argument is that because there is no evidence in the settlement agreement that state farm intended to award backpay or any other pay petitioner's claim was based upon tort or tort type rights although the settlement agreement does not contain a specific reference to title vii the surrounding circumstances convince us that pursuant to the settlement agreement the state farm payment was made to settle a claim under title vii petitioner was a claimant in a class action suit that alleged discrimination under title vii and sought backpay and injunctive and declaratory relief the district_court ruled that state farm was liable under title vii to all members of the class who had been discriminated against and ordered individual hearings although petitioner did not have a hearing to determine whether she was entitled to damages petitioner and state farm entered into a settlement agreement pursuant to which state farm paid dollar_figure to petitioner for petitioner's release of a claim arising out of or relating to any alleged discriminatory improper or unlawful act or omission of state farm in connection with recruitment selection hiring job assignment job transfer training promotion or termination additionally the settlement agreement expressly stated that it includes the compromise settlement of any and all legal evidentiary discovery and production issues regarding claim no accordingly we conclude that the settlement agreement represented a compromise and settlement of petitioner's rights pursuant to her claim against state farm alleging discrimination under title vii petitioners finally argue that because section a of exhibit to the consent decree recognizes damages other than title vii damages petitioner's claim was based upon tort or tort type rights we however conclude that petitioners have failed to establish that the state farm payment was attributable to a claim based upon tort or tort type rights under laws other than title vii consequently petitioners have failed to prove that any part of the state farm payment is excludable from gross_income accordingly based upon the record in the instant case we conclude that pursuant to the settlement agreement the state farm payment was intended to settle petitioner's claim against state farm under title vii claim no was the identification of petitioner's claim against state farm in the class action suit as petitioner's claim arose during and the class action suit was filed during the amendments to title vii made by sec_102 of the civil rights act of publaw_102_166 stat do not apply 511_us_244 we have considered all of petitioners' remaining arguments and find them to be without merit as we have concluded that petitioner's claim was not based upon tort or tort type rights we need not address the second requirement of commissioner v schleier supra regarding the nature of damages accordingly we conclude that petitioners are not entitled to exclude from gross_income any part of the state farm payment pursuant to sec_104 to reflect the foregoing decision will be entered under rule petitioners argue inter alia that pursuant to sec_3509 respondent should look to state farm for the tax_liability on the state farm payment petitioner however has never been an employee or trainee of state farm accordingly as to petitioner state farm has no duty to withhold taxes pursuant to sec_3509 our opinion herein is consistent with prior decisions of this court which similarly held that settlement proceeds received pursuant to the kraszewski litigation were not excludable from gross_income under sec_104 see clark v commissioner tcmemo_1997_156 martinez v commissioner tcmemo_1997_126 fredrickson v commissioner tcmemo_1997_125
